Citation Nr: 1211609	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  11-02 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In September 2011, the Veteran testified at a video hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for right ear hearing loss, the Veteran testified that he receives ongoing treatment from the Las Vegas VA Medical Center with his most recent audiological examination taking place in approximately June 2011.  However, the record does not include any of his post-December 2010 records from this facility.  

As to the claim of service connection for a low back disability, the Veteran testified that, while the doctor that treated him for his low back disability starting in approximately 1969 was no longer alive, a Bharat G. Patel, M.D., purchased this other doctor's practice and he had seen Dr. Patel since he took over the practice in 1986.  However, the record does not include any of Dr. Patel's treatment records except for a single treatment record from November 1989 and February 1990.  

Likewise, while in January 2011 the Veteran notified the RO that he sustained a post-service work injury that might be relevant to his current appeal, the medical records surrounding this injury are not found in the claims file.

Therefore, the Board finds that a remand is required to attempt to obtain and associate with the record these additional relevant medical records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

Also as to the claim of service connection for right ear hearing loss, in March 2009 the Veteran was provided with a VA examination to ascertain the origins of this disability.  However, the Board finds that the opinion provided by that examiner inadequate because he did not explain why the Veteran's normal hearing at the time of his separation examination meant that his current right ear hearing loss could not be caused by his military service which included service in the Republic of Vietnam during the Vietnam War.  Therefore, the Board finds that a remand to obtain a clarifying opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Also as to the claim of service connection for a low back disability, the Board notes that the Veteran is competent to describe the in-service event in which he injured his back as well as report that he had had a continuing problem with low back pain and stiffness since that time because it comes to him through his senses.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Moreover, a June 1967 service treatment record documented the Veteran's complaints of shortness of breath with back pain.  Additionally, the Board notes that the post-service record shows the Veteran being diagnosed with low back arthritis and bulging discs.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Furthermore, in September 2011 the Veteran provided the Board with letters from his healthcare providers in which they opined, in substance, that his current low back disabilities were caused by his military service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

However, given the lack of supporting clinical evidence, the Board does not find these private opinions adequate to adjudicate this claim.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  Nonetheless, given the above history the Board finds that a remand is required to obtain a medical opinion regarding the origins of his current low back disabilities.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006). 

Accordingly, this appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record the Veteran's post-December 2010 treatment records from the Las Vegas VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC, after obtaining an authorization from the Veteran, should obtain and associate with the record all of his treatment records from Dr. Patel including all records generated by his predecessor before he purchased the practice.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  The RO/AMC, after obtaining from the Veteran the names and addresses for the facilities at which he received treatment for the post-service work injury that he believed might be relevant to his current appeal as well as the approximate dates of treatment, should obtain and associate with the record all of his treatment records.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the March 2009 VA examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be provided to the examiner in connection with the addendum.  After a review of the record on appeal, the examiner should provide an answer to the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's current right ear hearing loss was caused by his active duty or has continued since service?

In providing an answer to the above question, if the examiner once again concludes that the Veteran's normal hearing at the time of his separation examination meant that his current right ear hearing loss could not be caused by his verified in-service noise exposure, the examiner should explain why he reached this conclusion. 

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his right ear hearing loss (i.e., difficulty hearing people talk) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis of hearing loss in the ear; the fact that his service personnel records document noise exposure because of his service in the Republic of Vietnam; and the fact that the appellant claims that as an aircraft controller he had no significant noise exposure post-service.

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

5.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with an orthopedic examination.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that any of the Veteran's current low back disabilities were caused by his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that arthritis of the low back manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his low back disability (i.e., pain and limitation of motion) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis of a low back disability except for the one complaint of back pain in June 1967; the fact that the post-service record shows his being diagnosed with low back arthritis and bulging discs; and the fact that in September 2011 he provided VA with letters from his healthcare providers in which they opined that his current low back disabilities were caused by his military service.  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

6.  The RO/AMC should thereafter readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

